Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Information Disclosure Statement
The information disclosure statement filed September 10, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each nonpatent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.

The listing of references in the specification as at paragraph 0035 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because it is directed to species other than that claimed.  The claims read exclusively on species shown in Figs. 13-18, but the abstract describes unclaimed species shown in Figs. 2-12.  Since one of Figs. 13-18 and the abstract are going to appear on the front page of any patent issuing from this application, the abstract must describe that which is shown at Figs. 13-18.

Claim Objections
Claims 11 & 12 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 4 & 5. 

Claim Rejections - 35 USC § 102
Claims 1, 2 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey, US 3,793,849.  Downey shows a coupling assembly arranged between an input shaft (12) and a rotor shaft (14) of a supercharger, the coupling assembly comprising: 
a first hub (16) having a first plurality of openings (32) therein, the first hub mounted for concurrent rotation with the input shaft; 
a first plurality of coupling pins (30) extending from the first plurality of openings; 
a second hub (18) having a second plurality of openings (32) therein, the second hub mounted for concurrent rotation with the rotor shaft; 
a second plurality of coupling pins (30) extending from the second plurality of openings; and 

wherein the passages are flare at their ends (see Figs. 3 & 6) and thus provide incremental dampening against the first and second plurality of pins.

Claims 1, 2, 4, 8-11 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, US 2,793,513.  At Figs. 1 & 2, Anderson shows a coupling assembly arranged between an input shaft and a rotor shaft of a supercharger, the coupling assembly comprising: 
a first hub (21) having a first plurality of openings therein, the first hub mounted for concurrent rotation with the input shaft (col. 1, lines 43-67); 
a first plurality of coupling pins (25) extending from the first plurality of openings; 
a second hub (21) having a second plurality of openings therein, the second hub mounted for concurrent rotation with the rotor shaft (col. 1, lines 43-67); 
a second plurality of coupling pins (25) extending from the second plurality of openings; and 
a central hub (15, 17, 15) disposed intermediate the first and second hubs, the central hub having an elastomeric body (col. 1, lines 15 & 16) that defines a series of passages (26) therethrough, wherein the first plurality of pins and the second plurality of pins are alternately received by the series of passages of the elastomeric body,
.

Claims 1-3, 8 & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fast, US 2,499,093.  At Figs. 1-3, Fast shows a coupling assembly arranged between an input shaft and a rotor shaft of a supercharger, the coupling assembly comprising: 
a first hub (9) having a first plurality of openings (11-16) therein, the first hub mounted for concurrent rotation with the input shaft (col. 2, lines 51-53); 
a first plurality of coupling pins (16) extending from the first plurality of openings; 
a second hub (10) having a second plurality of openings (11-16) therein, the second hub mounted for concurrent rotation with the rotor shaft (col. 2, lines 51-53); 
a second plurality of coupling pins (16) extending from the second plurality of openings; and 
a central hub (19) disposed intermediate the first and second hubs, the central hub having an elastomeric body (col. 3, line 9) that defines a series of passages (24, 25) therethrough, wherein the first plurality of pins and the second plurality of pins are alternately received by the series of passages of the elastomeric body,
wherein the series of passages each define a first end (24) having a circular cross-section and an opposite end (25) defining an oblong cross-section,

Claim Rejections - 35 USC § 103
Claims 5, 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fast. Fast discloses a coupling assembly with oblong holes (25) having a length L and a radius r, and that provides substantial travel in either rotational direction, but does not expressly disclose L equals to 9.6mm, r equals to 3.5mm, and 10 degrees of travel in each direction.  However, it would have been obvious to one of ordinary skill in the art to design the coupling assembly of Fast such L equals 9.6mm, r equals 3.5mm, and that provides substantially 10 degrees of travel in either rotational direction; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5, 7, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson for the same reason noted at item 9 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Downey for the same reason noted at item 9 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Daniell, US 2,212,857.  Downey discloses a coupling assembly comprising a central hub, but does not expressly disclose  comprises an inner band and an outer band.  At col. 1, lines 48-53, Daniell teaches making the central hub (11) of a coupling assembly with an inner band (17) and an outer band (16) in order to provide reinforcement.  It would have been obvious to one .

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Daniell for the same reason noted at item 12 above.

Claims 6 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fast in view of Daniell for the same reason noted at item 12 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hickman discloses a coupling assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679